In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 16-566V
                                   Filed: September 18, 2017
                                         UNPUBLISHED


    ELAINE MORIARTY,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Attorneys’ Fees and Costs
    v.

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


William E. Cochran, Jr., Black McLaren Jones Ryland & Griffee, P.C., Memphis, TN, for
petitioner.
Linda Sara Renzi, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS 1

Dorsey, Chief Special Master:

        On May 12, 2016, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleged that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) caused by her October 2, 2013 influenza (“flu”) vaccination.
On June 19, 2017, the undersigned issued a decision awarding compensation to
petitioner based on the parties’ stipulation. (ECF No. 31.)

      On August 30, 2017, petitioner filed a motion for attorneys’ fees and costs. (ECF
No. 35.) Petitioner requests attorneys’ fees in the amount of $27,896.80 and attorneys’

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the

undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
costs in the amount of $1,712.49. (Id. at 1.) In compliance with General Order #9,
petitioner filed a signed statement indicating that petitioner incurred no out-of-pocket
expenses. Thus, the total amount requested is $29,609.29. Respondent filed no
response.

       The undersigned has reviewed the billing records submitted with petitioner’s
request. On March 24, 2016, Mr. Cochran billed 1.7 hours of travel time at his full
hourly rate. (ECF No. 35-2, p. 4.) On March 25, 2016, he billed an additional 1.7 hours
of travel time at a full hourly rate. (Id.) Notwithstanding the fact that Mr. Cochran was
noted to be working on preparation and review while traveling, the undersigned reduces
Mr. Cochran’s rate by 50% for these hours. 3 See, e.g., Hocraffer v. HHS, No. 99-533V,
2011 WL 3705153, at *24 (noting that “Special masters consistently award
compensation for travel time at 50% of the billing rate in the Vaccine Program.”). This
results in a reduction of $603.50. In the undersigned’s experience, the request
otherwise appears reasonable, and the undersigned finds no further cause to reduce
the requested hours or rates.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request, the undersigned
GRANTS petitioner’s motion for attorneys’ fees and costs.

      Accordingly, the undersigned awards the total of $29,005.79 4 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel
William E. Cochran, Jr., Esq.

         The clerk of the court shall enter judgment in accordance herewith. 5

IT IS SO ORDERED.

                                                               s/Nora Beth Dorsey
                                                               Nora Beth Dorsey
                                                               Chief Special Master




3
  Although Mr. Cochran noted that he was billing for only half of his actual hours travelled (ECF No. 35-2, p. 4), his
travel expenses reflect that this was due to splitting his travel between two different cases. (Id., p. 19.)

4 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all

charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

5 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                          2